     Case 2:20-cv-01070-KJM-DMC Document 9 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DENISE SHOOP,                                      No. 2:20-CV-01070-KJM-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    WALMART, INC., et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. An

18   initial status/scheduling conference was held in this matter on October 7, 2020, at 10:00 a.m.

19   before the undersigned in Redding, California. Janeth Arias appeared telephonically for Plaintiff.

20   Adolpho Oliveira Karajah and Gregory L. Spallas appeared telephonically for Defendants. Upon

21   consideration of the status reports on file in this action, discussion with the parties, and good

22   cause appearing therefor, the Court will, by this order, set a schedule pursuant to Federal Rule of

23   Civil Procedure 16(b).

24                  1.        No further joinder of parties or amendments to the pleadings is permitted

25   without leave of Court for good cause shown.

26                  2.        Jurisdiction and venue are not contested.

27                  3.        The parties shall exchange initial disclosures pursuant to Federal Rule of

28   Civil Procedure 26(a) by November 9, 2020.
                                                         1
     Case 2:20-cv-01070-KJM-DMC Document 9 Filed 10/20/20 Page 2 of 2


 1                  4.     Non-expert discovery shall be completed and all motions pertaining to non-

 2   expert discovery shall be noticed to be heard by July 26, 2021.

 3                  5.     The parties shall exchange initial lists of expert witnesses no later than July

 4   27, 2021. Such disclosures must be made pursuant to Federal Rule of Civil Procedure 26(a)(2)(A)

 5   and (B). The parties are reminded of their obligation to supplement these disclosures when

 6   required under Federal Rule of Civil Procedure 26(e).

 7                  6.     Expert discovery shall be completed and all motions pertaining to expert

 8   discovery shall be noticed to be heard by September 30, 2021.

 9                  7.     All dispositive motions shall be noticed to be heard by December 17, 2021.

10                  8.     A settlement conference is set for October 22, 2021, at 10:00 a.m. before

11   the undersigned in Redding, California.

12                  9.     The pre-trial conference and trial dates will be set by separate order.

13                  IT IS SO ORDERED.

14

15   Dated: October 19, 2020
                                                           ____________________________________
16                                                         DENNIS M. COTA
17                                                         UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       2
